Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 1-8, 12-17 have been examined.  Claims 9-11 have been previously canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claim(s) 1-8 and 12-15 recite(s) a method, which is a statutory category (i.e. process). Claims 16 and 17 recites a system, which is a statutory category (i.e. machine) using processing steps Accordingly, claims 1-8, 12-17 fall within the four statutory categories . 
2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception 
The limitation of Independent claims 1-8, 16 recite at least one abstract idea Specifically, Claims 1, 16 recite the steps of
receiving data or input, the data identifying medical information; determining an internal medical code associated with the medical information, the internal medical code being a non-genetic code; the internal medical code being machine readable and independent of genetic information; determining genetic variants associated with the internal medical code comprising a chromosome; generating, by a processor, a graphical user interface, the graphical user interface displaying at least one of the determined genetic variants and a gene associated with the displayed genetic variant, the graphical user interface comprising a selectable link connecting the displayed genetic variant to further information associated with the displayed genetic variant; presenting the genetic variants in a graphical format using a computing device; and modifying the graphical user interface upon actuation of the selectable link to present the further information associated with the displayed genetic variant. 
These limitations “displaying at least one of the determined genetic variants and a gene associated with the displayed genetic variant, presenting the genetic variants in a graphical format, and ”, constitute Certain Methods of Organizing Human Activity because the displaying, presenting and modifying steps can be practically performed by Spec., Para 0078), “a computer device”, the above identified steps could be accomplished by human, carrying out the operations. For example, receiving medical information, determining an internal code (non-generic code) could be performed by the researcher, clinicians to organize and classify, select, review the internal medical codes on a piece of paper. Accordingly, the claims recite an abstract idea. Further, “determining generic variants associated with the internal medical code” steps were complicated to be performed mentally or using paper and pen. However, this step would further add an abstract idea of mathematical concept to the claim (Spec., Para 0078). 
Claims 2-4, 6-8 recite additional limitation expanding on filtering variants location of the gens on associated with chromosomes, relevance score. Claim 5 further recites determining medical findings associated with the internal code. These steps expand the abstract idea of Mathematical concept. 
Claim 12 further recite receiving an input, determining an internal code associated with the input, determining microbiome genetic information with the internal code. Claim 17 recites identify tumor sequencing information in the patient medical record, the tumor sequencing information associated with a non-genetic internal code; determine related genetic information associated with the tumor sequencing information from the genetic information associated with tumors, the determined related genetic information being associated with the non-genetic internal code of the tumor sequencing information. 
Spec., Para 0078), “a computer device”, “a database”, the above identified steps could be accomplished by human, carrying out the operations. For example, access a patient medical record, identifying tumor genetic information associated with the tumor, determining related generic information associated with the tumor sequencing information from the genes information, could be performed by the researcher, clinicians to organize and classify, identify generic information associated with the tumor sequencing of the internal codes on a piece of paper. Accordingly, the claims recite an abstract idea. 
2019 PEG: Step 2A - Prong Two 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
This judicial exception is not integrated into a practical application because there is no application or use of the abstract idea in any meaningful way.  In particular, the  computer, processor, memory …; (Spec.; Paras 0078) for determining genetic variants associated with the internal code, determining related genetic information associated with the tumor sequencing information. The written description discloses the recited computer system encompass any number of suitable computer architectures (Spec., Para 0078). The processors, computing system are recited at a high-level of generality (i.e. generic components, Spec.; Paras 0078). And thus, it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
2019 PEG: Step 2B: 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect step 2A, Prong One, the additional elements are recited at a high level of generality, and the written description describes these elements are generic computer components, Spec.; Paras 0078).  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Thus, claims 1-8, 12-17 have been held as patent ineligible. 
Claim Rejections - 35 USC § 103

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ledley (US. 2003/0204418A1) in view of Yakhini et al. (WO. 2004090100A2A1) . 

With respect to claim 1, Ledley teaches a method comprising: 
receiving data, the data identifying medical information (‘418; Para 0020); 
418; Para 0117: the labeling element encodes the identity of the individual to preserve their privacy and confidentiality. This may involve attaching a label to the sample that has personal information encoded or in a form such as a barcode or personal identification number that is not readily identifiable except to those with appropriate authorization) , the internal medical code being a non-genetlc code (‘418; Para 0034), the internal medical code being machine readable and independent of genetic information (‘418; Para 0117 attaching a label to the sample that has personal information encoded or in a form such as a barcode construed as medical code  being machine readable and independent of genetic information; Para 1000: establishing a proper medical record, and properly processing the sample. These elements comprise a booklet with information about the genetic and non-genetic factors):  
determining, by a processor, genetic variants associated with the internal medical code (‘418; Para 0021: the sequence corresponds to a sequence known to encode a gene product associated with normal biological or clinical activity or having a variant sequence that encodes a gene product that correlates with an abnormal function, disease, or clinical outcome), the determined genetic- variant comprising a chromosome (‘418; Para 0020: the arrangement of genes within the genome, the chromosome number, or integrity, modification, or structure of DNA and chromosomes)., the determined genetic variant being determined from a first database storing data identifying a plurality of genetic variants (‘418; Para 0024: storing genetic variant samples);  
Ledley does not, Yakhini teaches 
100‘;Abstract: displaying gene- and/or protein- related data with respect to chromosome maps at locations identifying relevant positioning of the genes with which the gene- and/or protein related data are associated. Multiple experiments may be plotted onto the display adjacent one or more chromosome maps. Automatic extraction of genomic location, based on accession numbers or other unique identifiers and cross connection with expression data is provided; Para 0016: Arbitrary gene-related data may be imported and manipulated to display such data in positions relative to chromosome maps which are indicative of positions of the genes)  
presenting the genetic variants in a graphical format using a computing device; and upon selecting the selectable link (‘100; Abstract: displaying gene- and/or protein- related data with respect to chromosome maps at locations identifying relevant positioning of the genes with which the gene- and/or protein related data are associated. Multiple experiments may be plotted onto the display adjacent one or more chromosome maps. Automatic extraction of genomic location, based on accession numbers or other unique identifiers and cross connection with expression data is provided);

retrieving data over the Internet from a second database, the data related to the gene (‘100; Para 00146): and 
(‘972; Para 0057: modification to a DNA sequence as compared to one or more other reference DNA; Paras 0192-0193; Para 0211 also see Fig. 16). 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the system of Ledley with the technique of visualizing expression data on chromosome graphic schemes as taught by Yakhini in order to provide graphical display of different variants across population. 

Claims 5 and 16 are rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches the method of claim 1, Yakhini discloses  further comprising: 
determining a relevance score associated with the internal medical code and each of the genetic variants (‘100; Para 0019); 
filtering the genetic variants based on the relevance score; and presenting a filtered group of the genetic variants in a graphical format using the computing device (‘100; Para 0015). 
Claim 6 is rejected as the same reason with claim 2. 

With respect to claim 3, the combined art teaches the method of claim 1, Torkamani discloses  wherein the graphical format displays one or more 972; Para 0057). 

With respect to claim 4, the combined art teaches the method of claim 3, Yakhini discloses wherein a user is enabled to select the one or more genes to view more information about the one or more genes (‘100; Abstract). 
Claim 7 is rejected as the same reason with claim 4. 

With respect to claim 8, the combined art teaches the method of claim 7, Yakhini discloses wherein the information includes whether a patient medical record includes an instance of the selected medical finding (‘100; Para 0133). 


Claims 12-15, 17  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ledley (US. 2003/0204418A1) in view of Carey et al. (US20130096943A1) and  further in view of Yakhini et al. (WO. 2004090100A2)

With respect to claim 12, Ledley teaches a method comprising: 
receiving an input (‘418; Para 0020); 
determining, by a processor, an internal medical code associated with the input (‘418; Para 0117: the labeling element encodes the identity of the individual to preserve their privacy and confidentiality. This may involve attaching a label to the sample that has personal information encoded or in a form such as a barcode or personal identification number that is not readily identifiable except to those with appropriate authorization), the internal medical code being a non-genetic code (‘418; Para 0034); 
Carey teaches 
determining, by a processor, microbiome genetic information associated with the internal medical code, wherein the microbiome genetic information is associated with genes of microorganisms living within a person which are related to the input, the determined microbiome being identified from a first database (‘943; Para 0010: A genome is encoded in DNA or RNA, and may be represented as mRNA or as protein sequences derived from these nucleic acid sequences. The term “genome” can include both genes and non-coding sequences. When applied to a specific organism, the term “genome” can refer to genomic data from normal cells—including mitochondrial DNA—and also genomic data from related cells such as tumors and other organisms of the microbiome. using a processor as illustrated in Para 0377). 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the system of Ledley with the technique of protecting and governing genetic information as taught by Carey in order to provide microbiome genetic information associated with the internal medical code.
Yakhini teaches 
generating, by a processor, a graphical user interface, the graphical user interface displaying the microbiome genetic information, the graphical user interface comprising a selectable link connecting the input to the determined medical findings (‘100‘;Abstract: displaying gene- and/or protein- related data with respect to chromosome maps at locations identifying relevant positioning of the genes with which the gene- and/or protein related data are associated. Multiple experiments may be plotted onto the display adjacent one or more chromosome maps. Automatic extraction of genomic location, based on accession numbers or other unique identifiers and cross connection with expression data is provided; Para 0016: Arbitrary gene-related data may be imported and manipulated to display such data in positions relative to chromosome maps which are indicative of positions of the genes)  ; and 
upon selecting the selectable link, presenting the microbiome genetic information in a graphical format using a computing device upon actuating the selectable link, the internal medical code being machine readable and independent of the genetic information (‘100; Abstract: displaying gene- and/or protein- related data with respect to chromosome maps at locations identifying relevant positioning of the genes with which the gene- and/or protein related data are associated. Multiple experiments may be plotted onto the display adjacent one or more chromosome maps. Automatic extraction of genomic location, based on accession numbers or other unique identifiers and cross connection with expression data is provided). 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the system of Ledley/protecting and governing genetic information as taught by Carey with the technique of visualizing expression data on chromosome graphic schemes as taught by Yakhiniin in order to provide graphical display of different variants across population. 
Claim 17 is rejected as the same reason with claim 12.

With respect to claim 13, the combined art teaches the method of claim 12, Carey discloses wherein the graphical format indicates a microorganism associated with the microbiome genetic information. (‘943; Para 0010) 

With respect to claim 14, the combined art teaches the method of claim 12, Carey discloses wherein the microbiome genetic information indicates the presence or absence of a microorganism (‘943; Para 0010).  
  
With respect to claim 15, the combined art teaches the method of claim 1, Carey discloses 2 further comprising: 
receiving a human genetic variant; 
determining an internal medical code associated with the human genetic variant; determining medical items associated with the internal medical code; and presenting the medical items in a list format on the computing device, wherein the input is at least one of the medical items. (‘943; Para 0102). 
Response to Arguments 
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive. 
In the Remark filed 05/18/2021, the Applicant argued that the pending claims recite a structure for a graphical user interface and network of information, and they do not recite a mathematical concept, mental process, or method of organizing human activity. The pending claims recite statutory subject matter under Alice Corp. Pty. V.  
Further, in the Remark filed 10/18/2021 the Applicant argued that, as of the filing date of this application, there were over 6000 single gene disorders were identified. And thus, it cannot practically be processed in mind.
In response to the Applicant’s argument, however, under 2019 PEG Update, step 1 analysis evaluates whether the claims fall within any statutory category, MPEP 2106.03. 
Claim(s) 1-8 and 12-15 recite(s) a method, which is a statutory category (i.e. process). Claims 16 and 17 recite a system, which is a statutory category (i.e. machine) using processing steps. (Step 1 YES). 
In step 2A Prong One, the analysis evaluates whether the claims recite a judicial exception (MPEP 2106.04(II)). 
Specifically, Claims 1, 16 recite the steps of
receiving data or input, the data identifying medical information; determining an internal medical code associated with the medical information, the internal medical code being a non-genetic code; the internal medical code being machine readable and independent of genetic information; determining genetic variants associated with the internal medical code; generating, by a processor, a graphical user interface, the graphical user interface displaying at least one of the determined genetic variants and a gene associated with the displayed genetic variant, the graphical user interface comprising a selectable link connecting the displayed genetic variant to further information associated with the displayed genetic variant; presenting the genetic variants in a graphical format using a computing device; and modifying the graphical user interface upon actuation of the selectable link to present the further information associated with the displayed genetic variant. 
These limitations, as drafted, given the broadest reasonable interpretation, covers manual, human performance of the limitations that constitute Certain Methods of Organizing Human Activity, but for the recitation of generic computer components. For example, but for the recitation of “a processor “, “machine readable” (Spec., Para 0078), “a computer device”, the above identified steps could be accomplished by human, carrying out the operations. For example, presenting the genetic variants in a graphical format using a computing device; and modifying the graphical user interface upon actuation of the selectable link to present the further information associated with the displayed genetic variant could be performed by the researcher, clinicians to organize and classify, select, review the internal medical codes on a piece of paper. Accordingly, the claims recite an abstract idea. Further, “determining generic variants associated with the internal medical code” steps were complicated to be performed mentally or using paper and pen. However, this step would further add an abstract idea of mathematical concept to the claim (Spec., Para 0078). 
Claims 2-4, 6-8 recite additional limitation expanding on filtering variants location of the gens on associated with chromosomes, relevance score. Claim 5 further recites determining medical findings associated with the internal code. These steps expand the abstract idea of Mathematical concept. 
Claim 12 further recite receiving an input, determining an internal code associated with the input, determining microbiome genetic information with the internal code. Claim 17 recites identify tumor sequencing information in the patient medical record, the tumor sequencing information associated with a non-genetic internal code; determine related genetic information associated with the tumor sequencing information from the genetic information associated with tumors, the determined related genetic information being associated with the non-genetic internal code of the tumor sequencing information. 
These limitations, as drafted, given the broadest reasonable interpretation, covers manual, human performance of the limitations that constitute Certain Methods of Organizing Human Activity, but for the recitation of generic computer components. For example, but for the recitation of “a processor “, “machine readable” (Spec., Para 0078), “a computer device”, “a database”, the above identified steps could be accomplished by human, carrying out the operations. For example, access a patient medical record, identifying tumor genetic information associated with the tumor, determining related generic information associated with the tumor sequencing information from the genes information, could be performed by the researcher, clinicians to organize and classify, identify generic information associated with the tumor sequencing the internal codes on a piece of paper. Accordingly, the claims recite an abstract idea. 
 computer, processor, memory …; (Spec.; Paras 0078) for determining genetic variants associated with the internal code, determining related genetic information associated with the tumor sequencing information. The written description discloses the recited computer system encompass any number of suitable computer architectures (Spec., Para 0078). The processors, computing system are recited at a high-level of generality (i.e. generic components, Spec.; Paras 0078). And thus, it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect step 2A, Prong One, the additional elements are recited at a high level of generality, and the written description describes these elements are generic computer components, Spec.; Paras 0078).  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Thus, claims 1-8, 12-17 have been held as patent ineligible. 
Spec.; Paras 0078).  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”) 
For claim rejection under 35 USC 103, the Applicant argued that Neither Ledley, Yakhini, and Carey tech or suggest an internal medical code, or an internal medical code that defines a direct relationship between medical information and a genetic variant.  
In response to the Applicant’s argument, the Examiner gives the broadest reasonable interpretation of the recited claims. In fact, Ledley discloses a common form of a genetic test involves the sequencing of one or more genes to determine whether the sequence corresponds to a sequence known to encode a gene product associated with normal biological or clinical activity or having a variant sequence that encodes a gene product that correlates with an abnormal function, disease, or clinical outcome (‘418; Para 0021). While the claim recites the internal code, the claim does not provide  any specific information of how generate the structure of the internal code, but only mere description of these terms. 
.
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686